Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/2/2020 and 12/8/2021 have been considered by the examiner.

Status of Claims
Claims 20-39 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “251” (fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1277c” (see page 21, line 5 of the specification). The examiner notes that this appears to be a typo and should be corrected to “1377c” in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 17, lines 26-27, the optical element is identified as 2010, the “first and second major surfaces” are first identified as 2011 and 2012, but then the “first and second major surfaces” are identified as 2010 and 2011. The examiner suggests that line 27 be replaced with the following:
“first and second major surfaces 2011 and 2012. The first and second major surfaces 2011 and 2012”
Appropriate correction is required.

Claim Objections
Claim 25 is objected to because of the following informalities:  in line 2, the examiner suggests that “N an integer greater than” should be changed to “N is an integer greater than”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 22, 26-27, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,520,734) (hereafter Chan), in view of Brown et al. (US 2019/0064549) (hereafter Brown).
Regarding claim 20, Chan discloses an optical system (see at least the Abstract and Fig. 1), comprising: a first optical element comprising a curved first major surface (see at least Fig. 1 and Col. 3, lines 28-29 and Col. 5, lines 28-29, where 32 and 34 are lens elements on either side of the reflective polarizer 30); and an optical stack bonded and conforming to the curved first major surface of the first optical element and comprising: a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state (see at least Fig. 1 and Col. 5, lines 40-43, where 30 is a reflective polarizer that can be a multilayer reflective polarizer film thermoformed to the 
    PNG
    media_image1.png
    814
    597
    media_image1.png
    Greyscale
surface of the lens element). Figure 1 is reproduced and annotated below.
Chan does not specifically disclose a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, at least one location on the non-adhesive flexible optical layer having an optical retardance of greater than about 200 nm at a wavelength of about 550 nm.

    PNG
    media_image2.png
    428
    592
    media_image2.png
    Greyscale
However, Brown teaches a polarized spectacle lens (see at least the Abstract and Fig. 1) comprising a polarizer and a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces (see at least Figs. 1-2 and paragraphs [0085]-[0088] and [0108]-[0109], where layer 12a is a polarizer and layer 12b is a support layer that can comprise Polyethylene Terephthalate (PET), which is known to be flexible). Additionally, Brown teaches that the polarizer and the support layer are sandwiched between lens elements (see Fig. 1 and paragraph [0107], where 14a and 14b are lens substrates). Figure 1 is reproduced and annotated below.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Chan to include the teachings of Brown so that the system comprises a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces for the purpose of providing a support layer to the reflective polarizer, thus providing increased mechanical stability (see at least paragraph [0109] of Brown).
Chan as modified by Brown does not specifically disclose that at least one location on the non-adhesive flexible optical layer having an optical retardance of greater than about 200 nm at a wavelength of about 550 nm.
However, it is known that retardance depends on the thickness and the stretching of a birefringent layer such as the PET layer of Brown.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of at least one location on the non-adhesive flexible optical layer having an optical retardance of greater than about 200 nm at a wavelength of about 550 nm include choosing a known material with an appropriate thickness and stretching in order to obtain predictable results such as the physical and optical characteristics of the material such as tensile strength and transmittance (see paragraph [0109] of Brown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan as modified by Brown so that at least one location on the non-adhesive flexible optical layer having an optical retardance of greater than about 200 nm at a wavelength of about 550 nm for the purpose of choosing a known material with an appropriate thickness and stretching in order to obtain predictable results such as the physical and optical characteristics of the material such as tensile strength and transmittance (see paragraph [0109] of Brown).

Regarding claim 22, Chan as modified by Brown discloses all of the limitations of claim 20.
Chan also discloses that the first optical element comprises a first optical lens having an optical power in two mutually orthogonal directions (see at least Fig. 1 and Col. 3, lines 32-33, where the surfaces of the lens element 32 are spherical and thus have optical power in two mutually orthogonal directions).

Regarding claims 26 and 27, Chan as modified by Brown discloses all of the limitations of claim 20.
Chan as modified by Brown does not specifically disclose that the optical retardance is greater than about 400 nm or greater than about 800 nm.
However, it is known that retardance depends on the thickness and the stretching of a birefringent layer such as the PET layer of Brown.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the optical retardance being greater than about 400 nm or greater than about 800 nm include choosing a known material with an appropriate thickness and stretching in order to obtain predictable results such as the physical and optical characteristics of the material such as tensile strength and transmittance (see paragraph [0109] of Brown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan as modified by Brown so that the optical retardance is greater than about 400 nm or greater than about 800 nm for the purpose of choosing a known material with an appropriate thickness and stretching in order to obtain predictable results such as the physical and optical characteristics of the material such as tensile strength and transmittance (see paragraph [0109] of Brown).

Regarding claims 35 and 37, Chan discloses a lens assembly, comprising: a first optical lens comprising optical power in at least one direction (see at least Fig. 1 and Col. 3, lines 28-35, where 32 is a lens element with spherical or aspherical surfaces, thus having optical power in at least one direction); and an optical stack adhered to the first optical lens and comprising: a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state (see at least Fig. 1 and Col. 5, lines 40-43, where 30 is a reflective polarizer that can be a multilayer reflective polarizer film thermoformed to the surface of the lens element). See Figure 1 reproduced above.
Chan does not specifically disclose a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, at least one location on the non-adhesive flexible optical layer having an optical retardance less than about 100 nm or greater than about 200 nm; and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer.
However, Brown teaches a polarized spectacle lens (see at least the Abstract and Fig. 1) comprising a polarizer, a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer (see at least Figs. 1-2 and paragraphs [0085]-[0088], [0108]-[0109], and [0118], where layer 12a is a polarizer and layer 12b is a support layer that can comprise Polyethylene Terephthalate (PET), which is known to be flexible, and layer 24 is an adhesive layer between layers 12a and 12b). Additionally, Brown teaches that the polarizer and the support layer are sandwiched between lens elements (see Fig. 1 and paragraph [0107], where 14a and 14b are lens substrates). See Figure 1 reproduced above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Chan to include the teachings of Brown so that the system comprises a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer for the purpose of providing a support layer to the reflective polarizer, thus providing increased mechanical stability (see at least paragraph [0109] of Brown).
Chan as modified by Brown does not specifically disclose at least one location on the non-adhesive flexible optical layer having an optical retardance less than about 100 nm or greater than about 200 nm.
However, it is known that retardance depends on the thickness and the stretching of a birefringent layer such as the PET layer of Brown.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of at least one location on the non-adhesive flexible optical layer having an optical retardance less than about 100 nm or greater than about 200 nm include choosing a known material with an appropriate thickness and stretching in order to obtain predictable results such as the physical and optical characteristics of the material such as tensile strength and transmittance (see paragraph [0109] of Brown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan as modified by Brown so that at least one location on the non- adhesive flexible optical layer having an optical retardance less than about 100 nm or greater than about 200 nm for the purpose of choosing a known material with an appropriate thickness and stretching in order to obtain predictable results such as the physical and optical characteristics of the material such as tensile strength and transmittance (see paragraph [0109] of Brown).

Regarding claim 36, Chan as modified by Brown discloses all of the limitations of claim 35.
Chan also discloses that the first optical lens comprises optical power in two mutually orthogonal directions (see at least Fig. 1 and Col. 3, lines 32-33, where the surfaces of the lens element 32 are spherical and thus have optical power in two mutually orthogonal directions).

Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,520,734) (hereafter Chan), in view of Brown et al. (US 2019/0064549) (hereafter Brown) as applied to claim 20 above, and further in view of Haddick (US 2019/0025590) (hereafter Haddick).
Regarding claim 21, Chan as modified by Brown discloses all of the limitations of claim 20.
Chan as modified by Brown does not specifically disclose that the first optical element further comprises a second major surface, the first and second major surfaces of the first optical element forming an angle therebetween in a range from about 20 degrees to about 120 degrees.
However, Haddick teaches an optical system for displaying an image (see at least the abstract and Fig. 71) comprising a first optical element comprising a curved first major surface (see at least Fig. 71 and paragraph [0423], where the surface of the upper prism 7122 on which the reflective polarizer 7124 is bonded can be curved) and a reflective polarizer bonded and conforming to the curved first major surface of the first optical element (see at least Fig. 71 and paragraph [0423], where reflective polarizer 7124 conforms to the surface of the upper prism 7122), wherein the first optical element further comprises a second major surface, the first and second major surfaces of the first optical element forming an angle therebetween (see at least Fig. 71, where the upper prism 7122 has other sides that can be considered the second major surface that forms an angle with the first major surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Chan as modified by Brown to include the teachings of Haddick so that the first optical element further comprises a second major surface, the first and second major surfaces of the first optical element forming an angle therebetween for the purpose of substituting a lens-based optical system with a prism-based optical system in order to obtain predictable results such as the desired displaying of an image.
Chan as modified by Brown and Haddick does not specifically disclose that the angle is in a range from about 20 degrees to about 120 degrees.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the angle being in a range from about 20 degrees to about 120 degrees include establishing the desired path lengths and orientations within the upper prism (see Fig. 71 of Haddick).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan as modified by Brown and Haddick so that the angle is in a range from about 20 degrees to about 120 degrees for the purpose of establishing the desired path lengths and orientations within the upper prism (see Fig. 71 of Haddick).

Regarding claim 23, Chan as modified by Brown discloses all of the limitations of claim 20.
Chan as modified by Brown does not specifically disclose that the first optical element comprises a first optical prism.
However, Haddick teaches an optical system for displaying an image (see at least the abstract and Fig. 71) comprising a first optical element comprising a curved first major surface (see at least Fig. 71 and paragraph [0423], where the surface of the upper prism 7122 on which the reflective polarizer 7124 is bonded can be curved) and a reflective polarizer bonded and conforming to the curved first major surface of the first optical element (see at least Fig. 71 and paragraph [0423], where reflective polarizer 7124 conforms to the surface of the upper prism 7122), wherein the first optical element comprises a first optical prism (see at least Fig. 71 and paragraph [0423], where 7122 is an upper prism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Chan as modified by Brown to include the teachings of Haddick so that the first optical element comprises a first optical prism for the purpose of substituting a lens-based optical system with a prism-based optical system in order to obtain predictable results such as the desired displaying of an image.

Regarding claim 24, Chan as modified by Brown discloses all of the limitations of claim 20.
Chan as modified by Brown does not specifically disclose further comprising a second optical element adjacent the first optical element and comprising substantially non-parallel first and second major surfaces.
However, Haddick teaches an optical system for displaying an image (see at least the abstract and Fig. 71) comprising a first optical element comprising a curved first major surface (see at least Fig. 71 and paragraph [0423], where the surface of the upper prism 7122 on which the reflective polarizer 7124 is bonded can be curved) and a reflective polarizer bonded and conforming to the curved first major surface of the first optical element (see at least Fig. 71 and paragraph [0423], where reflective polarizer 7124 conforms to the surface of the upper prism 7122), wherein the system further comprises a second optical element adjacent the first optical element and comprising substantially non-parallel first and second major surfaces (see at least Fig. 71 and paragraph [0423], where lower prism 7123 is a second optical element adjacent to the first optical element, upper prism 7122, and comprising substantially non-parallel first and second major surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Chan as modified by Brown to include the teachings of Haddick so that the optical system further comprises a second optical element adjacent the first optical element and comprising substantially non-parallel first and second major surfaces for the purpose of substituting a lens-based optical system with a prism-based optical system in order to obtain predictable results such as the desired displaying of an image.

Claims 25, 28, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,520,734) (hereafter Chan), in view of Brown et al. (US 2019/0064549) (hereafter Brown) as applied to claims 20 and 35 above, and further in view of Jonza et al. (US 2002/0031676) of record (hereafter Jonza).
Regarding claim 25, Chan as modified by Brown discloses all of the limitations of claim 20.
Chan also discloses that the reflective polarizer can be a multilayer reflective polarizer (see at least Col. 5, lines 40-41).
Chan as modified by Brown does not specifically disclose that the reflective polarizer comprises N sequentially numbered layers, N is an integer greater than 200 and less than 800, each layer having an average thickness less than about 200 nm, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm.
However, Jonza teaches a reflective polarizer comprising an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer (see at least paragraph [0107], where the stack has a linear thickness gradient with a slope equal to do(0.003)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Chan as modified by Brown to include the teachings of Jonza so that the reflective polarizer comprises an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer for the purpose of providing a reflective polarizer that operates across a broad spectrum (see at least Fig. 17 of Jonza).
Chan as modified by Brown and Jonza does not specifically disclose that the number of layers is greater than 200 and less than 800.
However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present instance the prior art discloses precisely 800 layers, while the claimed range is “less than 800”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Chan as modified by Brown and Jonza so that the number of layers is greater than 200 and less than 800 for the purpose of optimizing the broad spectrum reflectivity of the reflective polarizer.
Chan as modified by Brown and Jonza does not specifically disclose that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of each layer having an average thickness less than about 200 nm and an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm include choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan as modified by Brown and Jonza so that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm for the purpose of choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).

Regarding claims 28 and 38, Chan as modified by Brown discloses all of the limitations of claims 20 and 35.
Chan also discloses that the reflective polarizer is a polymeric multilayer optical film (see at least Col. 5, lines 40-41).
Brown also teaches at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers (see at least paragraph [0109], where the support layer can have a thickness from 70 to 100 microns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system or lens assembly of Chan as modified by Brown to include the further teachings of Brown so that the reflective polarizer comprises at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers for the purpose of providing a support layer and thus improve mechanical stability.
Chan as modified by Brown does not specifically disclose a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers and such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, Jonza teaches a reflective polarizer that comprises a plurality of interference layers, each interference layer reflecting of transmitting light primarily by optical interference (see at least paragraphs [0004] and [0060]), an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers (see at least paragraphs [0144], [0162, and [0165], which disclose thicknesses of 0.8 mils, 2 mils, and 2.7 mils, respectively, which is approximately 20 micrometers, 50 micrometers, and 68 micrometers), such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has high optical transmittance in the first polarization state, high optical reflectance for the second polarization state (see at least paragraph [0118], where all light of the first polarization state is ideally transmitted and all light of the second polarization state is ideally reflected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system and lens assembly of Chan as modified by Brown to include the teachings of Jonza so that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers for the purpose of substituting a known reflective polarizer in order to obtain predictable results such as the desired spectrum of light reflected by the polarizer since the total thickness depends on the thickness and number of individual interference layers.
Chan as modified by Brown and Jonza does not specifically disclose that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of interference layers having an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state, include optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan as modified by Brown and Jonza so that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state for the purpose of optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).

Regarding claim 39, Chan as modified by Brown discloses all of the limitations of claim 35.
Chan also discloses that the reflective polarizer can be a multilayer reflective polarizer (see at least Col. 5, lines 40-41).
Chan as modified by Brown does not specifically disclose that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state, such that for substantially normally incident light in the predetermined wavelength range, the reflective polarizer has a greater average optical reflectance for light incident from a first major side of the reflective polarizer and a smaller average optical reflectance for light incident from an opposite second major side of the reflective polarizer.
However, Jonza teaches a reflective polarizer that comprises a plurality of interference layers, each interference layer reflecting of transmitting light primarily by optical interference (see at least paragraphs [0004] and [0060]), such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has high optical transmittance in the first polarization state, high optical reflectance for the second polarization state (see at least paragraph [0118], where all light of the first polarization state is ideally transmitted and all light of the second polarization state is ideally reflected), and some optical absorption for the second polarization state (see at least paragraph [0061], where some optical absorption is known to occur), such that for substantially normally incident light in the predetermined wavelength range, the reflective polarizer has a greater average optical reflectance for light incident from a first major side of the reflective polarizer and a smaller average optical reflectance for light incident from an opposite second major side of the reflective polarizer (see at least paragraph [0061], where less blue light will be absorbed more strongly from one major side than the other, and thus the average optical reflectance will vary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Chan as modified by Brown to include the teachings of Jonza so that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance for the first polarization state, an average optical reflectance for the second polarization state, and an average optical absorption for the second polarization state, such that for substantially normally incident light in the predetermined wavelength range, the reflective polarizer has a greater average optical reflectance for light incident from a first major side of the reflective polarizer and a smaller average optical reflectance for light incident from an opposite second major side of the reflective polarizer for the purpose of substituting a known reflective polarizer in order to obtain predictable results, such as a broader spectrum reflectance of the reflective polarizer.
Chan as modified by Brown and Jonza does not specifically discloses that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of interference layers having an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state include optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan as modified by Brown and Jonza so that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state for the purpose of optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).

Claims 29, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd).
Regarding claims 29 and 34, Boothroyd discloses a polarizing beam splitter (PBS) (see at least the abstract and Fig. 3) comprising: a first prism comprising a first hypotenuse; a second prism comprising a second hypotenuse facing the first hypotenuse; and an optical stack disposed between and adhered to the first and second hypotenuses (see at least Fig. 3 and Col. 9, lines 41-49, where 10 and 20 are the first and second prisms), the optical stack comprising: a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state (see at least Fig. 3 and Col. 9, lines 41-61, where 40 is a reflective polarizer); a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces; and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer (see at least Fig. 3 and Col. 9, lines 41-61, where AR coating 60 is the non-adhesive flexible optical layer and glue layer 50 is the adhesive 
    PNG
    media_image3.png
    484
    651
    media_image3.png
    Greyscale
layer). Figure 3 is reproduced and annotated below.
Boothroyd does not specifically disclose that at least one location on the non- adhesive flexible optical layer has an optical retardance less than about 100 nm or greater than about 200 nm.
However, it is well known that optical retardance is dependent on birefringence and thickness.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of at least one location on the non- adhesive flexible optical layer having an optical retardance less than about 100 nm or greater than about 200 nm include preventing the optical layer from shifting the phase of the light in a way that would hinder the operation of the reflective polarizer.
The examiner notes that the retardance range of 100 nm to 200 nm includes the retardances of quarter wave plates that operate in the visible spectrum. The visible spectrum is generally defined as 380 nm to 700 nm and thus a quarter wave plate operating in the visible spectrum would have a retardance of 95 nm to 175 nm. It is also well known that quarter wave plates are used to convert linear polarization into circular polarization, which may not be desirable in a polarizing beam splitter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boothroyd so that at least one location on the non- adhesive flexible optical layer has an optical retardance less than about 100 nm or greater than about 200 nm for the purpose of preventing the optical layer from shifting the phase of the light in a way that would hinder the operation of the reflective polarizer.

Regarding claim 31, Boothroyd discloses all of the limitations of claim 29.
Boothroyd also discloses that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference (see at least Col. 1, lines 13-16).
	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd) as applied to claim 29 above, and further in view of Haddick (US 2019/0025590) (hereafter Haddick).
Regarding claim 30, Boothroyd discloses all of the limitations of claim 29.
Boothroyd does not specifically disclose that at least one of the first and second hypotenuses is curved.
However, Haddick teaches an optical system comprising a first prism comprising a first hypotenuse; a second prism comprising a second hypotenuse facing the first hypotenuse; and a reflective polarizer between and adhered to the first and second hypotenuses, wherein the first and second hypotenuses can be curved (see at least Fig. 71 and paragraph [0423], where the upper prism 7122 and the lower prism 7123 are the first and second prisms and the surface along which they adjoin is the first/second hypotenuse, which can be curved, with the reflective polarizer 7124 between them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PBS of Boothroyd to include the teachings of Haddick so that at least one of the first and second hypotenuses is curved for the purpose of choosing one of a finite number of options (see at least paragraph [0423] of Haddick, where the hypotenuses can be either flat or curved) in order to obtain predictable results, such as adding optical power to the reflective polarizer.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd) as applied to claim 29 above, and further in view of Jonza et al. (US 2002/0031676) of record (hereafter Jonza).
Regarding claim 32, Boothroyd discloses all of the limitations of claim 20.
Boothroyd also discloses that the reflective polarizer comprises N sequentially numbered layers (see at least Col. 9, lines 41-61).
Boothroyd does not specifically disclose that the reflective polarizer comprises N sequentially numbered layers, N is an integer greater than 200 and less than 800, each layer having an average thickness less than about 200 nm, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm.
However, Jonza teaches a reflective polarizer comprising an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer (see at least paragraph [0107], where the stack has a linear thickness gradient with a slope equal to do(0.003)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PBS of Boothroyd to include the teachings of Jonza so that the reflective polarizer comprises an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer for the purpose of providing a reflective polarizer that operates across a broad spectrum (see at least Fig. 17 of Jonza).
Boothroyd as modified by Jonza does not specifically disclose that the number of layers is greater than 200 and less than 800.
However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present instance the prior art discloses precisely 800 layers, while the claimed range is “less than 800”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PBS of Boothroyd as modified by Jonza so that the number of layers is greater than 200 and less than 800 for the purpose of optimizing the broad spectrum reflectivity of the reflective polarizer.
Boothroyd as modified by Jonza does not specifically disclose that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of each layer having an average thickness less than about 200 nm and an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm include choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boothroyd as modified by Jonza so that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm for the purpose of choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd) as applied to claim 29 above, and further in view of Brown et al. (US 2019/0064549) (hereafter Brown) and Jonza et al. (US 2002/0031676) of record (hereafter Jonza).
Regarding claim 33, Boothroyd discloses all of the limitations of claim 29.
Boothroyd also discloses that the reflective polarizer is a multilayer optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference (see at least Col. 1, lines 13-16).
Boothroyd does not specifically disclose that the reflective polarizer is a polymeric multilayer optical film, that an average total thickness of the plurality of interference layers is from about 20 micrometers to about 70 micrometers; and at least one noninterference layer integrally formed with the plurality of interference layers and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, Jonza teaches a reflective polarizer that is a polymeric multilayer optical filter (see at least paragraph [0003]) and that comprises a plurality of interference layers, each interference layer reflecting of transmitting light primarily by optical interference (see at least paragraphs [0004] and [0060]), an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers (see at least paragraphs [0144], [0162, and [0165], which disclose thicknesses of 0.8 mils, 2 mils, and 2.7 mils, respectively, which is approximately 20 micrometers, 50 micrometers, and 68 micrometers), such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has high optical transmittance in the first polarization state, high optical reflectance for the second polarization state (see at least paragraph [0118], where all light of the first polarization state is ideally transmitted and all light of the second polarization state is ideally reflected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Boothroyd to include the teachings of Jonza so that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers for the purpose of substituting a known reflective polarizer in order to obtain predictable results such as the desired spectrum of light reflected by the polarizer since the total thickness depends on the thickness and number of individual interference layers.
Boothroyd as modified by Jonza does not specifically disclose that at least one noninterference layer integrally formed with the plurality of interference layers and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, Brown teaches a polarized spectacle lens (see at least the Abstract and Fig. 1) comprising a polarizer and a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces (see at least Figs. 1-2 and paragraphs [0085]-[0088] and [0108]-[0109], where layer 12a is a polarizer and layer 12b is a support layer that can comprise Polyethylene Terephthalate (PET), which is known to be flexible) and at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers (see at least paragraph [0109], where the support layer can be the at least one noninterfering layer and can have a thickness from 70 to 100 microns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Boothroyd as modified by Jonza to include the teachings of Brown so that the reflective polarizer comprises at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers for the purpose of providing a support layer and thus improve mechanical stability.
Boothroyd as modified by Jonza and Brown does not specifically disclose that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of interference layers having an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state, include optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boothroyd as modified by Jonza and Brown so that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state for the purpose of optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anonymous, Polymeric Interference Filters combined with Optical Elements, IP.com Prior Art Database Technical Disclosure, April 24, 2003, discloses an optical system comprising a lens and a multilayer reflective polarizer, wherein the reflective polarizer can also include skin layers that account for 10% to 50% of the thickness of the reflective polarizer (see at least the first page, sections titled Film Construction and Film/optical element combinations).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
4/29/2022